Case: 4:20-cv-00655-RLW Doc. #: 15 Filed: 05/18/20 Page: 1 of 1 PageID #: 570



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

    ST. LOUIS COUNTY,                               )
                                                    )
                   Plaintiff,                       )
                                                    )   Case No. 4:20cv655 RL W
            vs.                                     )
                                                    )
    HOUSE OF PAIN GYM SERVICES, et al., )
                                                    )
                   Defendants.                      )

                                            ORDER


       IT IS HEREBY ORDERED that Defendants shall file an Amended Disclosure of

Organization Interests identifying the members of House of Pain Gym Services, LLC and their

citizenship no later than 5:00 p.m. on Monday, May 18, 2020. Defendants shall also identify

whether House of Pain and House of Pain Gym, are separate entities whose citizenship needs to

be determined, or merely the other Defendants d/b/a and not separate entities.




Dated this 18th day of May, 2020.


                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE
